Filed
                                                                                        Washington State
                                                                                        Court of Appeals
                                                                                         Division Two

                                                                                          April 14, 2021


      IN THE COURT OF APPEALS OF THE STATE OF WASHINGTON

                                         DIVISION II
    STATE OF WASHINGTON,                                            No. 53952-7-II

                         Petitioner,

           v.
                                                              UNPUBLISHED OPINION
    ROBERT GLEN CARPENTER,

                         Respondent.




         SUTTON, A.C.J. — The State appeals the trial court’s order disqualifying the entire Pierce

County Prosecuting Attorney’s Office (PAO) from prosecuting Robert Carpenter in a first degree

assault case. There has never been an allegation that the Pierce County elected prosecutor had a

conflict, but that Pierce County deputy prosecuting attorneys (DPAs) have had conflicts. The State

argues that (1) the trial court erred by granting Carpenter’s motion to disqualify the entire PAO

when there were effective screening methods used by the DPAs from the inception of the assault

case, and (2) public policy disfavors disqualification of an entire prosecuting attorney’s office. 1

We hold that the trial court abused its discretion by granting Carpenter’s motion to disqualify the

entire PAO from prosecuting Carpenter when there were effective screening methods employed

by the DPAs in the PAO. We reverse and remand for further proceedings consistent with this

opinion.


1
    We do not address the State’s public policy argument.
No. 53952-7-II


                                              FACTS

A CARPENTER’S EMPLOYMENT

       At the time of the incident at issue, Carpenter was employed as a Sergeant with the Pierce

County Sheriff’s Office. Since 2008, he was the lead defensive tactics instructor for the sheriff’s

office. He was an expert witness in a case in 2009 prosecuted by DPAs Michelle Luna Green and

Alicia Burton. In 2014, Carpenter was sued for alleged excessive use of force.2 Carpenter spent

“significant time” with the attorney representing him, Sean-Michael Davis of the PAO, and

Carpenter discussed a wide variety of topics with Davis, including his defense philosophies.3

Clerk’s Papers (CP) at 33. Finally, during his time with the sheriff’s office, Carpenter conducted

use of force and defensive tactics training for new-hire and in-service personnel, and at least four

DPAs attended those trainings.

B. CURRENT CASE

       On October 5, 2018, officers were dispatched to a reported stabbing in progress. Carpenter,

who was off-duty at the time, and Samuel Corales were in the front seats of a car, and Corales’

hands were covered in blood. The State’s theory of the case is that Carpenter, Corales, and a third

individual met earlier in the evening and consumed alcohol together before deciding to purchase

marijuana and book a hotel room. The State alleges that Carpenter displayed his handgun and a

fight ensued, resulting in Carpenter stabbing Corales.



2
 The case was Duckworth v. Pierce County, W.D. Wash. 2:14-cv-01359, 2:14-cv-01361. The
DPAs representing Carpenter filed their notice of appearance on September 4, 2014, and the case
was dismissed on summary judgment on September 19, 2016.
3
 In his declaration, Carpenter first refers to multiple attorneys who represented him, but he only
names Davis.


                                                 2
No. 53952-7-II


       On December 12, 2018, the PAO charged Carpenter with assault in the first degree. At

that time, Mark Lindquist was the elected prosecuting attorney. Carpenter’s case was initially

screened by the Kitsap County Prosecuting Attorney’s Office and assigned to Kitsap County DPA

Coreen Schnepf. This screening was not done due to an alleged conflict of interest, nor did the

court find one subsequently.

       In January 2019, Mary Robnett became the newly elected prosecutor for the PAO. In

March 2019, she hired Schnepf as a DPA, who remained assigned to prosecute Carpenter. One

week later, Pierce County DPA Jonathan Salamas was also assigned to prosecute Carpenter.

Salamas had been employed previously with the Washington State Attorney General’s Office, but

began working at the PAO in February 2019.

       At the September 27, 2019, trial readiness hearing, Carpenter’s counsel raised a possible

conflict of interest issue for the first time. The court continued the trial readiness hearing one week

to allow Carpenter time to file briefing on the conflict issue and continued the trial to October 16,

at both parties’ request.

       Carpenter filed his motion to disqualify, which he called the “memorandum of authorities.”

CP at 30. Carpenter argued that under RPC 1.7(a) and RPC 1.9, the PAO must be disqualified.

He argued that the current criminal case was analogous to Duckworth, where the plaintiff alleged

Carpenter used excessive force as a law enforcement officer, and that “confidential client

communications with the [PAO] would unfairly benefit the State in this prosecution.” CP at 32.

Carpenter attached to his motion a declaration consistent with the facts described above.




                                                  3
No. 53952-7-II


       The State responded to Carpenter’s motion and argued that disqualification was

unnecessary. In its response, the State attached a declaration from Salamas, a declaration from

Schnepf, and a declaration from Daniel Hamilton, one of the civil DPAs initially assigned to

represent Carpenter in Duckworth. Salamas and Schnepf stated in their declarations that before

Carpenter filed the motion, neither of them was aware of the Duckworth case or that Carpenter had

ever testified as an expert witness, and that upon learning of this, they contacted Hamilton. They

did not review any other records from the civil division of the PAO, including those regarding

Duckworth, and they did not discuss Carpenter’s case with anybody from the civil division.

Salamas spoke with a computer business systems analyst for the PAO, who informed Salamas that

“[DPAs] assigned to the criminal division cannot access internal []PAO civil division files,

databases, or case information.” CP at 22.

       Hamilton had no recollection of Carpenter’s civil case, and he had only briefly represented

him by filing a notice of appearance and moving to remove Duckworth from King County Superior

Court to federal court. Another attorney, Davis, litigated the case alone for its duration until it was

dismissed in 2016. Davis left the PAO in 2017. Hamilton also stated that he had contact with

Salamas and Schnepf only to the extent necessary to determine whether he had, in fact, represented

Carpenter in Duckworth.

       Neither party offered any evidence to suggest that either elected prosecutor, Lindquist or

Robnett, was personally conflicted.

       On October 9, 2019, the trial court held a hearing on Carpenter’s motion. The court granted

the motion and disqualified the entire PAO based on the “long period of representation” by the

PAO in Duckworth and Carpenter’s experience in 2009 “as an expert witness in other cases” citing



                                                  4
No. 53952-7-II


State v. Nickels, 7 Wn. App. 2d 491, 434 P.3d 535 (2019), aff’d, 195 Wn.2d 132, 456 P.3d 795

(2020). Verbatim Report of Proceedings (VRP) (Oct. 9, 2019) at 13-14.

              I think that under these facts, the office should be disqualified. I think the
       appearance of it – even though everyone would act in good faith, and even though
       I know the civil section does have a separate computer system, but we all know
       how information travels within an office, especially someone who the office has
       represented and defended previously and used as an expert witness now becomes
       charged in a serious criminal case, I just think the appearance of that results in the
       disqualification.

               I do appreciate the briefing material that went into it. I think it’s a close
       call, but I think it would be a terrible waste of resources to have to retry this case
       because, if on appeal, it gets reversed because the office wasn’t disqualified.

VRP (Oct. 9, 2019) at 14-15.

       The court then entered the following written findings of fact (FF):

       1. On 10.4.18, [Carpenter] was involved in an altercation in a parking lot, in
       Tacoma, Wa., that led to the instant charges.

       2. On 10.4.18, [Carpenter] was employed by the Pierce County Sheriff’s
       Department (PCSO) as a Sgt.

       3. After fielding the case in Thurston County, the Thurston office declined review.

       4. The investigation was then sent to Kitsap for review by their prosecutor’s office.

       5. Following the review of the Kitsap prosecutors office, on 12.12.18, this case was
       charged by Information, charging one count of felony assault.

       6. [Carpenter] has been employed by PCSO for 2+ decades.

       7. While employed by PCSO, [Carpenter] has been represented by the [PAO] in a
       federal law suit that was dismissed approximately 2 years after it was filed. The
       claim against [Carpenter] was for excessive force, and the allegation was analogous
       to the instant charges. Throughout the course of said representation, [Carpenter]
       shared confidential communications with the [PAO], dealing with same/similar
       issues as those now at bar.




                                                 5
No. 53952-7-II


       8. [Carpenter] also testified for the County of Pierce as a use of force expert,
       engaging in strategic and confidential communications.

       9. The Court finds that, even though the civil section of the [PAO] has a separate
       computer system, information still travels within that office. Moreover, some of
       the prosecutors who dealt with/represented [Carpenter] are still employed in the
       office.

       10. It would be a terrible waste of resources to have to retry the instant case in the
       event it were reversed on appeal.

CP at 39-40. Based on these findings, the court entered the following conclusions of law (CL):

       1. The Court has jurisdiction over the parties and the subject matter.

       2. The Rules of Professional Conduct mandate when an office is personified, and
       in this case the Pierce County Prosecutors Office has a conflict prosecuting
       [Carpenter].

       3. This conflict arises as a result of the [PAO] prior representation of [Carpenter]
       in a same or similar civil allegation in federal court, to include [Carpenter’s] prior
       employment by said office in the capacity as a use of force expert.

CP at 40.

       We granted the State’s motions for discretionary review and to stay proceedings in the trial

court pending review

                                           ANALYSIS

                                      I. DISQUALIFICATION

       The State argues that the trial court abused its discretion by disqualifying the entire PAO

because (1) the one remaining attorney who worked on Duckworth was effectively screened from

Carpenter’s prosecution in this case, (2) the plain language of the RPCs provides that the conflict

of one DPA does not impute the entire office so long as the elected prosecutor has no conflict, and

(3) substantial evidence does not support the trial court’s findings of fact and they do not support




                                                 6
No. 53952-7-II


the court’s conclusion to disqualify the entire office. We hold that the trial court abused its

discretion by disqualifying the entire PAO when there were effective screening methods used and

neither the criminal DPAs involved nor the elected prosecutor in the present case has an actual or

perceived conflict of interest.

A. STANDARDS OF REVIEW

       We review a trial court’s decision to grant or deny a motion to disqualify an attorney for

an abuse of discretion. State v. Orozco, 144 Wn. App. 17, 19, 186 P.3d 1078 (2008). Whether an

attorney’s conduct violates the relevant RPCs is a question of law that we review de novo. Nickels,

195 Wn.2d at 136.

       A trial court abuses its discretion if its decision is manifestly unreasonable, or is exercised

on untenable grounds or for untenable reasons. State v. Rohrich, 149 Wn.2d 647, 654, 71 P.3d

638 (2003). A decision is based on untenable grounds or made for untenable reasons if it rests on

facts unsupported by the record or was reached by applying the wrong legal standard. Rohrich,

149 Wn.2d at 654. A decision is manifestly unreasonable if the court, despite applying the correct

legal standard to the supported facts, reaches an outcome that is outside the range of acceptable

choices, such that no reasonable person could arrive at that outcome. Rohrich, 149 Wn.2d at 654.

       We review challenged findings of fact to determine whether they are supported by

substantial evidence. State v. Garvin, 166 Wn.2d 242, 249, 207 P.3d 1266 (2009). Substantial

evidence exists when there is sufficient evidence in the record “‘to persuade a fair-minded person

of the truth of the stated premise.’” Garvin, 166 Wn.2d at 249 (quoting State v. Reid, 98 Wn. App.

152, 156, 988 P.2d 1038 (1999)). Unchallenged findings of fact are verities on appeal. State v.




                                                 7
No. 53952-7-II


O’Neill, 148 Wn.2d 564, 571, 62 P.3d 489 (2003). We review conclusions of law de novo. Garvin,

166 Wn.2d at 249.

B. DISQUALIFICATION

       The general rule is that when the elected prosecutor previously has represented the

defendant “in either the same case or another closely interwoven matter,” disqualification of the

entire prosecutor’s office is presumptively proper. Nickels, 195 Wn.2d at 138 (citing State v.

Stenger, 111 Wn.2d 516, 522, 760 P.2d 357 (1988)). In Stenger, our Supreme Court reversed the

trial court’s order denying disqualification of the entire prosecuting attorney’s office when the

elected prosecutor had previously represented the defendant. 111 Wn.2d at 517. The court

distinguished, however, cases where the DPA may have a conflict:

       [W]here a deputy prosecuting attorney is for any reason disqualified from a case,
       and is thereafter effectively screened and separated from any participation or
       discussion of matters concerning which the deputy prosecuting attorney is
       disqualified, then the disqualification of the entire prosecuting attorney’s office is
       neither necessary nor wise.

Stenger, 111 Wn.2d at 522-53 (emphasis added).

       Here, because the elected prosecutor did not personally represent Carpenter on any prior

matters, the presumptive office-wide disqualification rule in Nickels and Stenger does not apply.

Instead, the issue is whether the assigned DPAs in Carpenter’s criminal case were effectively

screened and separated from the prior civil case, Duckworth, as well as from any training or expert

testimony that Carpenter engaged in.

       The RPCs were substantially amended in 2006, effective September 1, 2006.                See

Amendments to RPC 1.10 and 1.11 (2006). The amendments to RPC 1.10 and 1.11 provide for

screening to avoid disqualification of an entire prosecutor’s office based on a conflict of an



                                                 8
No. 53952-7-II


attorney. RPC 1.10(d); RPC 1.11 cmt. 2. RPC 1.10(d) states the “disqualification of lawyers

associated in a firm with former or current government lawyers is governed by Rule 1.11.”

Comment 2 to RPC 1.11 states that “paragraph (d) does not impute the conflicts of a lawyer

currently serving as an officer or employee of the government to other associated government

officers or employees,” recognizing the special problems created by office-wide disqualification

within a government agency and stating, in relevant part, “ordinarily it will be prudent to screen

such lawyers.”

       The Supreme Court explained the amendments to the RPCs in Nickels. 195 Wn.2d at 138.

“The amendments to RPC 1.10(d) and RPC 1.11 comment 2 enumerated a general rule for

imputation of conflicts of interest between government attorneys and their offices that we read in

harmony with Stenger’s narrow rule.” Nickels, 195 Wn.2d at 138.4 An attorney is now effectively

screened from a case “through the timely imposition of procedures within a firm that are

reasonably adequate under the circumstances to protect information that the . . . lawyer . . . is

obligated to protect.”     RPC 1.0A(k).       But DPA conflicts do not trigger office-wide

disqualification.5

C. ANALYSIS

       First, it is undisputed that the elected prosecutor does not have any conflict. And the

evidence showed that the two DPAs assigned to Carpenter’s criminal case, Salamas and Schnepf,



4
  Nickels has a 4-justice lead opinion, with a fifth justice concurring in Parts 2 and 3 of the lead
opinion only, and four other justices dissenting. The quotes and cites to Nickels are from the four-
justice lead opinion that received a plurality of the votes.
5
 Both the lead opinion and the dissent in Nickels establish this principle. 195 Wn.2d at 137-38,
147.


                                                 9
No. 53952-7-II


were de facto screened and separated from the assigned DPA’s work in Duckworth. Salamas and

Schnepf were unable to access any information from Duckworth because they could not access

civil case files, and Davis, the DPA who represented Carpenter in Duckworth, was no longer

employed with the PAO at the time the current criminal case was filed. Salamas and Schnepf also

both declared that they had no discussions with Hamilton regarding Duckworth. Further, the

criminal DPAs worked in a different computer system than that of the civil DPAs, and neither

group has access to the other’s database. The record established that the two divisions did not

share information in any capacity.

       The trial court found that “the civil section of the [PAO] has a separate computer system,”

but nevertheless, “information still travels within that office.” CP at 40; FF 9; see also VRP (Oct.

9, 2019) at 14. But there was no evidence that established that any information about Duckworth

or Carpenter’s criminal case somehow traveled between the civil and criminal divisions within the

office, and thus, this finding is not supported by substantial evidence.

       Second, Hamilton, the original attorney who represented Carpenter in Duckworth, filed a

declaration stating that Davis primarily represented Carpenter in Duckworth, and that Davis alone

litigated the case until its dismissal. Hamilton further declared that his involvement in the case

was brief, and that he had no recollection of the case or of any discussions with Carpenter.

Hamilton also declared that his only discussions with either Salamas or Schnepf regarding

Duckworth were to confirm whether Hamilton or anybody else in the civil division had represented

Carpenter.

       Third, the trial court found that “some of the prosecutors who dealt with/represented

[Carpenter] are still employed in the office.” CP at 40; FF 9. But, as discussed above, Salamas



                                                 10
No. 53952-7-II


and Schnepf were effectively screened from any attorney who worked on Duckworth, and thus,

imputation was not required here.

       Nor does Carpenter’s declaration dispute these facts or allege that any other attorneys were

involved in his case. In his declaration, Carpenter states that he was an expert witness in one case

in 2009. However, an attorney does not represent his or her witnesses, which fact the trial court

acknowledged. Thus, the trial court’s finding of fact 9 is not supported by the evidence.

       Fourth, the PAO employed effective screening mechanisms to ensure information did not

travel between divisions. The criminal DPAs assigned to the present criminal case were screened

from all civil matters involving Carpenter from the inception of the criminal case. The criminal

and civil divisions maintained separate files and databases and did not share or communicate about

Carpenter, with one exception. The criminal DPAs assigned to Carpenter’s criminal case only

became aware that Carpenter had a prior civil lawsuit involving the PAO when Carpenter’s

attorney told them about it prior to filing the motion to disqualify. The trial court’s finding that

“the civil section of the [PAO] has a separate computer system,” but nevertheless, “information

still travels within that office” assumes that DPAs and their staff will ignore a screen required by

ethics rules. CP at 40; FF 9. There is nothing in the RPCs or the case law that supports such an

assumption. And it is remarkable in that this finding assumes the DPAs and staff members will

act unethically.

       Fifth, the court misapplied the law and the RPCs in its oral ruling and in its written findings

of fact. The court erroneously concluded that “[t]he Rules of Professional Conduct mandate when

an office is personified, and in this case the [PAO] has a conflict prosecuting [Carpenter].” CP at

40; CL 2. This is in direct conflict with RPCs 1.10 and 1.11, and with Stenger and Nickels, which



                                                 11
No. 53952-7-II


provide that any conflict is not imputed within a government office. 111 Wn.2d at 522-53; 195

Wn.2d at 137-38, 147. The entire PAO should not be disqualified under the rules.

       The PAO properly screened the criminal DPAs handling the current criminal charges from

the other DPA in the office who handled the Duckworth civil lawsuit, the PAO complied with the

RPC 1.11 and disqualifying the entire PAO was not required here. We hold that the trial court

abused its discretion by granting Carpenter’s motion to disqualify the entire PAO.

D. ADDITIONAL FINDINGS OF FACT

       The State also assigns error to the following additional findings of fact: 1, 3, 4, 6, and 10.

We hold that these findings of fact are not supported by substantial evidence.

1. Finding of Fact 1

       Finding of fact 1 states that the altercation at issue in this criminal case occurred on October

4, 2018. This is unsupported by the evidence, as both the information and the declaration for

probable cause list the date as October 5, 2018.

2. Finding of Fact 3

       Finding of fact 3 states that “[a]fter fielding the case in Thurston County, the Thurston

office declined review.” CP at 39. This is also unsupported by the evidence. At the presentation

hearing for the order disqualifying the PAO, the State objected to this finding and informed the

trial court that nothing in the pleadings supported the assertion that this case was ever sent to

Thurston County. The court responded, “I think I specifically asked, because I recall when the

case occurred, that it had gone to Thurston County originally.” VRP (Oct. 18, 2019) at 7. Aside

from Carpenter’s counsel briefly mentioning Thurston County after the court issued its ruling,

nothing in the record supports this finding of fact.



                                                   12
No. 53952-7-II


3. Finding of Fact 4

        Finding of fact 4 states that “[t]he investigation was then sent to Kitsap for review by their

prosecutor’s office.” CP at 39. For the reasons listed above, this finding is also unsupported by

the evidence to the limited extent that it suggests the case was first sent to Thurston County.

4. Finding of Fact 6

        Finding of fact 6 states that Carpenter “has been employed by PCSO for 2+ decades.” CP

at 39. The record only establishes that Carpenter has been employed by PCSO since 2008.

5. Finding of Fact 10

        Finding of fact 10 states that “[i]t would be a terrible waste of resources to have to retry

the instant case in the event it were reversed on appeal.” CP at 40. This is not a finding based on

any evidence in the record; if anything, it is the trial court’s opinion.




                                                  13
No. 53952-7-II


                                        CONCLUSION

        We reverse and remand with further proceedings consistent with this opinion.

        A majority of the panel having determined that this opinion will not be printed in the

Washington Appellate Reports, but will be filed for public record in accordance with RCW 2.06.040,

it is so ordered.



                                                    SUTTON, A.C.J.
 We concur:



 MAXA, J.




 GLASGOW, J.




                                               14